Johnson, J.
The" plaintiff in his complaint claims title and the right of possession to a strip about six inches in width south of the south side or face of the brick wall of his building, upon which strip the defendant has erected the north wall of a brick building which he owns, and now occupies. The case was tried at special term without a jury, and the judge held that according to the true interpretation of the plaintiff’s deed he was seised in fee of this strip as claimed in the complaint, and gave judgment in his favor. I am of the opinion that the learned justice was mistaken in the construction put by him upon the plaintiff's conveyance, and that, by a fair and rational interpretation of the instrument, he acquired no title to this strip. The two lots adjoin each other, the plaintiff’s being the north, and the defendant’s the south lot. Both parties claim title from the same source. The plaintiff’s deed is the oldest, and bears date the 1st of January, 1852. The deed from the same grantors to John 0. Ostrom, through which the defendant claims, bears date the 14th of October in the same year. It appears by the plaintiff’s conveyance, however, and also by the evidence, that at the time the plaintiff’s conveyance was executed and delivered, the defendant’s premises were contracted to Ostrom, and he was then in possession under his contract. There was then a building upon the premises, which has since been destroyed by fire. The floor timbers of that building projected into, and rested wholly, at the north end, upon the south brick wall of the plaintiff’s building, which wall also contained flues for the use of the building on the defendant’s premises, and which were used as appurtenant to the south building. It also appears from the evidence, that the plastering of the north end of the rooms in the south building was directly upon the south face of the brick wall of the plaintiff’s building. It further appears by the evidence, that the foundation wall of the plaintiff’s building, which is of stone, on the south side, projects about six or eight inches beyond the south face of the brick wall of the building, and it is the strip or space occupied by this projection, which the plaintiff claims *64to recover. His claim, in short, is, that his deed carries him to the south line of the foundation wall, instead of the south line of the brick wall of the building. This is the only question in the case, and it is one of construction alone.
The description of the plaintiff's conveyance, so far as any question in the case is affected by it, is a follows : “ Thence continuing the same course along the front of said building seventy feet and nine inches, or thereabouts, to the corner thereof, being the north line of premises contracted to J. 0. Ostrom; thence easterly along the south side of the brich wall of said building, and continuing that course in all about seventy-seven feet to an alley.” “ Reserving to the parties of the first part and their assigns the free and uninterrupted use of the south wall of the Collins building for the support of the timbers and floors of the store and building adjoining thereto and now occupied by J. C. Ostrom, as the same is now used, and the use of the chimney flues in said wall as the same have heretofore been used by said Ostrom.”
It seems to my mind entirely clear, from this description, that the plaintiff’s premises do not extend beyond the south face of the brick wall of the building. His line extends to the southeast corner of the building, to the defendant's line; thence easterly along the south side of the brich wall. This I think is plainly to be gathered from the terms of the description alone.
But when we come to look at the reservation, the intention is placed beyond all doubt. For by that reservation the use of the south brick wall conveyed to the plaintiff is reserved to the defendant, as the assignee of the plaintiff's grantors, for the support of the timbers and floors of his building.
It is claimed by the plaintiff's counsel that the terms “ corner of the building,” in the description, means the corner of the foundation of the building. This might be so if there were nothing else. But when we see -that the line from this corner is made to run directly easterly along the south side of the brick wall, it appears plainly enough that it was the corner of the building proper, _ag.it says, and not the extreme *65corner of the foundation wall, that was intended. It is also claimed that the terms “ along the south side of the brick wall” do not necessarily mean directly, or immediatly, along the surface of the brick wall, but may mean some distance from it. It is perfectly obvious, however, that the plain, common, and natural meaning is, a line in immediate proximity to the brick wall. The brick wall is a definite and precise location of the line, about which there can be no mistake, and may well have been inserted for the very purpose of avoiding just the difficulty we are now encountering. According to the plaintiff’s interpretation, his south line is not along the brick wall, but along the stone wall, which is the foundation of the brick wall several inches farther south. This would clearly be a strained construction, which ought never to be adopted in favor of injustice. If we depart at all from the brick wall how far may we go ? There is evidence in the case tending to show that the foundation wall did not present a straight line on the south side, but was irregular, projecting about eight inches beyond the brick wall at the front southwest corner and more in places beyond that, while at the southeast corner, it did not project over three inches. The line was evidently intended to be a straight line from the southwest corner of the building, to the rear of the lot. And the terms “corner of the building” and “along the south side of the brick wall,” seem to me clearly to limit the plaintiff’s south line to the outer surface of the brick wall. And looking at the entire instrument, and noting carefully the whole description of the grant, in connection with the reservation, I can have no doubt that the plaintiff has not, and never had any title to the strip of land in question.
[Monroe General Term,
March 7, 1864.
The judgment should therefore be reversed, and a new trial ordered, with costs to abide the event.
Welles, J. concurred. J. C. Smith, J. dissented.
J udgment • reversed.
Welles, Johnson and J. 0. Smith, Justices.]